DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.



Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,911,591 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 is broader in scope than Claim 1 of U.S. Patent No. 10,911,591 B2 and thus encompasses the subject matter of the conflicting claim.

Claim 2 is rejected on the ground of non-statutory double patenting as being unpatentable over Claim 2 of U.S. Patent No. 10,911,591 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 2 is broader in scope than Claim 2 of U.S. Patent No. 10,911,591 B2 and thus encompasses the subject matter of the conflicting claim.

Claim 9 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,911,591 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 9 is broader in scope than Claim 9 of U.S. Patent No. 10,911,591 B2 and thus encompasses the subject matter of the conflicting claim.

Claim 10 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,911,591 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 10 is broader in scope than Claim 10 of U.S. Patent No. 10,911,591 B2 and thus encompasses the subject matter of the conflicting claim.


Claim 13 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,911,591 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 13 is broader in scope than Claim 13 of U.S. Patent No. 10,911,591 B2 and thus encompasses the subject matter of the conflicting claim.

Claim 14 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,911,591 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 14 is broader in scope than Claim 14 of U.S. Patent No. 10,911,591 B2 and thus encompasses the subject matter of the conflicting claim.


Claim 18 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,911,591 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 18 is broader in scope than Claim 19 of U.S. Patent No. 10,911,591 B2 and thus encompasses the subject matter of the conflicting claim.


The amendment filed on 09/26/2022 has been acknowledged. 

Amendment Summary
Claims 1, 9 and 13 are amended. 
Claims 7 is canceled herein.

Response to Arguments/Amendment
Applicant’s arguments with respect to claims # 1-20 have been considered but they are not persuasive.

Applicant argues that as was previously noted in the Notice of Allowance of Feb. 5, 2020 issued in related U.S. Application No. 13/903,934 (now co-owned U.S. Patent No. 10,637,984), Wilson does not teach or suggest deactivating a capability on the device in response to a user indicating they agree to deactivate the capability while the device is in the defined region. Based at least on this failure of Wilson (whether taken along or in combination with Orozco) to disclose such features of independent claims 1, 9, and 13 as amended herein, those claims are patentably distinguished.


Examiner respectfully disagrees with applicant arguments and remarks as  Wilson teaches about deactivating the features of the mobile device as restricted by a second region. Wilson does not teach the logic of requesting through notification display the user to input to agree or not agree about the compliance of the deactivation of mobile specific features or ignoring the notifications but Orozco teaches system features including mobile device and a server that communicate with each other in term of ability to request to approve or not approval request from a server. Wilson can certainly use Orozco feature to implement  a user interaction of controlling the enabling and disabling of certain application features in the mobile device when receiving  notification in certain region.

Therefore the combination of  Wilson and Orozco does teaches the amended features of the independent claims including their dependents. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that
the claimed invention is not identically disclosed as set forth in section
102, if the differences between the claimed invention and the prior art are
such that the claimed invention as a whole would have been obvious
before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention
was made.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable by Wilson (US 2011/0165861 A1) in view of Orozco (US 2014/0046830 A 1 ).

Regarding Claim 1,
Wilson discloses a method (See [Abstract]; Restricting operation of a wireless device in a geographic area), comprising:

detecting, by a first electronic device (Fig.1 (140)(141)), the first presence of a first electronic device (Fig.1 (140)(141)) in a first geographic region (See Fig.1(150); [0034-0035]; sensors that define region and detect UE in the zone area));

determining a capability (See Fig.5; [0072]; can change the operation
activities of the cell phone) of the first electronic device (Fig.1 (140)) to perform a regulated activity (See [0072]; such as text or receiving call) that is regulated in a second geographic region (See Fig.5; [Abstract]; [0072]; can change the operation activities of the cell phone) that is adjacent to the first geographic region (Fig.1(151); [0035]; adjacent to each other);

receiving, from a second electronic device(See Fig.1(101 ); the controller), a
notification indicating that the regulated activity is restricted (See Fig.5; [0041]; [0072]; [0085]; receiving indication information that the some phone activities are restricted) within the second geographic region (See Fig.1(151); [0035]; location restricted area),

setting the processing device of the first electronic device to deactivate the capability of the first electronic device while in the second geographic region (See Fig.5; [0041]; [0072]; [0085]; first electronic device is set/configure to get restricted of certain device capabilities by second electronic device);

deactivating the capability of the first electronic device while in the second geographic region (See Fig.5; [0041];[0072]; [0085]; restricting certain device capabilities);


But Wilson fails to explicitly recite
the notification comprising
a request for user input indicating whether the first electronic device will deactivate the capability of the first electronic device while in the geographic second region,

in response to the user input indicating a user of the first electronic device agrees to deactivate the capability of the first electronic device while in the second geographic region,
executing, by a processing device of the first electronic device, a first action to set the first device to deactivate the capability of the first electronic device when the first electronic device detects that the first electronic device is in the second geographic region; and


in response to the user input indicating the user of the first electronic device does not agree to deactivate the capability of the first electronic device when the first electronic device detects that the first electronic device is in the second geographic region, 
executing, by the processing device, a second action to send a non-compliance notification to the second electronic device indicating an affirmative rejection of the request.



However in an analogous art,
Orozco teaches about a mobile device receiving a charge verification request
from a server (See [0060-0062])
wherein the user has to agree or disagree with the charge by inputting the
accept icon or decline icon (See [0060-0062]) and

The server responding to the mobile device with affirmation of execution and notification depending the action taken by the user  (See [0060-0062])


Wilson and Orozco are analogous art because they all pertain to wireless
technology application. Wilson teaches about a user mobile device entering a restricted zone and receiving instructions to disable certain capabilities of the device from a controller node. Orozco teaches about a mobile device receiving interactive message of whether to agree or disagrees with a receiving message displayed on the mobile screen. The input of the user of whether to agree or disagree will guide the server action of agreeing to the transaction or not. Wilson could use Orozco features in term of giving the user mobile device the option to comply itself with the restricted zone or to not comply and the for the server to act according to the user input. Therefore it would have been obvious to someone of ordinary skill at the time the invention was made to combine Wilson and Orozco as to obtain an efficient mobile application restriction system with opt in.


Regarding Claim 2,
Wilson and Orozco teach all the features with respect to Claim 1 and Wilson further teaches
wherein the first electronic device comprises
a mobile device (See Fig.1(140); [0034]; Mobile Device).


Regarding Claim 3,
Wilson and Orozco teach all the features with respect to Claim 1 and Wilson further teaches
wherein deactivating the capability comprises
deactivating at least one of
a camera,
microphone,
antenna, or
application of the first electronic device (See Fig.5; [0072]; text or call restricted).

 (The term "or" I "at least one of" mean that only on limitation needs to be
matched, but for compact prosecution other limitation can be examined).


Regarding Claim 4,
Wilson and Orozco teach all the features with respect to Claim 1 and Orozco further teaches
wherein the notification comprises
a prompt requesting the user input to confirm or reject the request to deactivate the capability of the first electronic device (See [0060-0062]; user get presented with option to confirm or reject proposal).


Regarding Claim 5,
Wilson and Orozco teach all the features with respect to Claim 1 and Orozco further teaches
wherein the notification includes a request for g user input confirming that
a user will desist from a behavior while in the second geographic region (See [0060- 0062]; user can get presented with any notification. The characteristic of the notification does not rep[resent any weight in the claim).


Regarding Claim 6,
Wilson and Orozco teach all the features with respect to Claim 1 and Wilson further teaches
automatically
deactivating the capability of the first electronic in response to detection of the first electronic device in the second geographic region electronic device in the second geographic region (See Fig.5; [0072]; restricting some capabilities of UE); and
providing an alert communicating that the capability has been deactivated while in the second geographic region (See Fig.5; [0072]; alert display of restriction).




Regarding Claim 8,
Wilson and Orozco teach all the features with respect to Claim 1 and Orozco further teaches
sending a non-compliance notification providing penalties corresponding to a
failure to deactivate the capability (See [0060-0062]; user can get presented with any notification. The characteristic of the notification does not represent any weight in the claim).


Regarding Claim 9,
Wilson discloses a method (See [Abstract]), comprising:

detecting (See Fig.1(102(a); [0034-0035]; sensors that define region and detect UE in the zone area)), by a first electronic device, (Fig.1 (140)(141)) a presence of the first electronic device (Fig.1 (140)(141)) within a first geographic region (Fig.1(150)) separate from a second geographic region (Fig.1(151));

determining a first capability (See Fig.5; [0072]; can change the operation
activities of the cell phone) of the first electronic device (Fig.1 (140)) to perform a first regulated activity (See [0072]; such as text) that is regulated for the first geographic region (See [0072]; text can be allowed in certain region);

determining a second capability (See Fig.5; [0072]; can change the operation
activities of the cell phone) of the first electronic device (Fig.1 (140)) to perform a second regulated activity (See [0072]; such as phone call) that is regulated for the second geographic region (See [0072]; call can be allowed in certain region);

receiving, at the first electronic device (Fig.1 (140)):
a first notification indicating that the first regulated activity is restricted within the
first geographic region (See Fig.5; [0041]; [0072]; [0085]; receiving indication
information that the some phone activities are restricted),
wherein the notification (See Fig,5; [0041]; [0072]; [0085]) comprises:

an announcement regarding restrictions of different regulated activities (See Fig,5; [0041]; [0072]; [0085]; message for restricted activities) for the first electronic device (Fig.1(140))

setting the processing device of the first electronic device to deactivate the capability of the first electronic device while in the second geographic region (See Fig.5; [0041]; [0072]; [0085]; first electronic device is set/configure to get restricted of certain device capabilities by second electronic device);

deactivating the capability of the first electronic device while in the second geographic region (See Fig.5; [0041];[0072]; [0085]; restricting certain device capabilities);



But Wilson fails to explicitly recite
wherein the first notification comprises a first request for a first user input indicating whether the first electronic device will deactivate the first capability of the first electronic device while in the first geographic region; and

a second notification indicating that the second regulated activity is restricted
within the second geographic region, wherein the second notification comprises a
second request for a second user input indicating whether the first electronic device will deactivate the second capability of the first electronic device while in the second geographic  region;

in response to the first user input indicating a user of the first electronic device agrees to deactivate the first capability of the first electronic device while in the first geographic region, setting the first electronic device to deactivate the first capability of the first electronic device while the first electronic device is in the first geographic region; and

in response to the first user input indicating the user does not agree to deactivate the first capability of the first electronic device while in the first geographic region, maintaining the first capability of the first electronic device while the first electronic device is in the first geographic region;

in response to the second user input accepting deactivation of the second capability of the first electronic device while in the second geographic region, -,
setting the first electronic device to deactivate the second capability of the first
electronic device when the first electronic device is in the second geographic region;

and
in response to the second user input rejecting deactivation of the second capability of the first electronic device when the first electronic device is in the second geographic region, maintaining the second capability of the first electronic while the first electronic device is in the second geographic region



However in an analogous art,
Orozco teaches about a mobile device receiving a charge verification request
from a server (See [0060-0062])
wherein the user has to agree or disagree with the charge by inputting the
accept icon or decline icon (See [0060-0062]) and
in response to the user input, the server can also agrees to accept or
decline the transaction (See [0060-0062]).


Wilson and Orozco are analogous art because they all pertain to wireless
technology application. Wilson teaches about a user mobile device entering a restricted zone and receiving instructions to disable certain capabilities of the device from a controller node. Orozco teaches about a mobile device receiving interactive message of whether to agree or disagrees with a receiving message displayed on the mobile screen. The input of the user of whether to agree or disagree will guide the server action
of agreeing to the transaction or not. Wilson could use Orozco features in term of giving the user mobile device the option to comply itself with the restricted zone or to not comply and the for the server to act according to the user input. Therefore it would have been obvious to someone of ordinary skill at the time the invention was made to combine Wilson and Orozco as to obtain an efficient mobile application restriction system with opt in.


Regarding Claim 10,
Wilson and Orozco teach all the features with respect to Claim 9 and Wilson further teaches
wherein:
the first notification cites an authority for restriction of the first capability for the first geographic region (See Fig.5; [0072]; authorization for text or call can be applied for any region); and
the second notification cites an authority for restriction of the second capability for the second geographic region (See Fig.5; [0072]; authorization for text or call can be applied for any region).



Regarding Claim 11,
Art Unit: 2646
Wilson and Orozco teach all the features with respect to Claim 9 and Wilson further teaches
receiving an alert that the first capability or the second capability is deactivated
(See Fig.5; [0072]; deactivation notice).

Regarding Claim 12,
Wilson and Orozco teach all the features with respect to Claim 9 and Wilson  further teaches
reactivating the first capability or the second capability a providing an alert that the first capability or the second capability is reactivated (See [0085]; indication of returning to non-restricted mode).


Regarding Claim 13,
Wilson teaches a device (Fig.1(101)), comprising:
a sensing device (See Fig.1(102(a); [0034-0035]; sensors that define
UE in the zone area)), configured to detect a presence (See Fig.1(102(a); [0034-0035]; sensors that detect UE in the zone area)) of a processing device (Fig.1(140)) in a first geographic region (Fig.1 (151)) that is separate from a second geographic region (Fig.1(150); area 150 separated to area 151); and
the processing device (Fig.1(140)) communicatively coupled (See [0030]; sensors coupled to processor) to the sensing device (Fig.1(102a)),

the processing device (Fig.1(140)) configured to:

determine a capability (See Fig.5; [0072]; can change the operation
activities of the cell phone) of the processing device (Fig .1 (140)) to perform a
regulated activity (See [0072]; such as text or receiving call);

receive, a notification indicating that the regulated activity of the processing device is restricted (See Fig.5; [0041]; [0072]; [0085]; receiving indication information that the some phone activities are restricted) within the second geographic region (See Fig.1(150); [0035]; location restricted area),

           wherein the notification (See Fig,5; [0041]; [0072]; [0085]) comprises:

an announcement regarding a restriction of the regulated activity (See Fig,5;
[0041]; [0072]; [0085]; message for restricted activities) for the first electronic
device (Fig.1(140))

setting the processing device of the first electronic device to deactivate the capability of the first electronic device while in the second geographic region (See Fig.5; [0041]; [0072]; [0085]; first electronic device is set/configure to get restricted of certain device capabilities by second electronic device);

deactivating the capability of the first electronic device while in the second geographic region (See Fig.5; [0041];[0072]; [0085]; restricting certain device capabilities);


But Wilson fails to explicitly recite
the notification requesting a user input, from a user, indicating whether the processing device will deactivate the capability when the sensing device detects the processing device is located in the second geographic region;

in response to the user input indicating a user agrees to deactivate the capability when the sensing device detects the processing device is in the second geographic region,
deactivating the capability of the processing device when the sensing device detects the processing device is  in the second geographic region;

However in an analogous art,
Orozco teaches about a mobile device receiving a charge verification request
from a server (See [0060-0062])
wherein the user has to agree or disagree with the charge by inputting the
accept icon or decline icon (See [0060-0062]) and
in response to the user input, the server can also agrees to accept or
decline the transaction (See [0060-0062]) .


Wilson and Orozco are analogous art because they all pertain to wireless
technology application. Wilson teaches about a user mobile device entering a restricted zone and receiving instructions to disable certain capabilities of the device from a controller node. Orozco teaches about a mobile device receiving interactive message of whether to agree or disagrees with a receiving message displayed on the mobile screen. The input of the user of whether to agree or disagree will guide the server action of agreeing to the transaction or not. Wilson could use Orozco features in term of giving the user mobile device the option to comply itself with the restricted zone or to not comply and the for the server to act according to the user input. Therefore it would have been obvious to someone of ordinary skill at the time the invention was made to combine Wilson and Orozco as to obtain an efficient mobile application restriction system with opt in.


Regarding Claim 14,
Wilson and Orozco teach all the features with respect to Claim 13 and Orozco further
teaches
wherein the user input acknowledges the regulation restricting the
regulated activity (See [0060-0062]; agreement).


Regarding Claim 15,
Wilson and Orozco teach all the features with respect to Claim 13 and Orozco  further teaches
wherein the notification provides authority corresponding to the regulation (See
(See {0060-0062]; aut5horization to agree or disagrees)).


Regarding Claim 16,
Wilson and Orozco teach all the features with respect to Claim 13 and Wilson further teaches
wherein the capability comprises at least one of
a camera,
flash,
microphone (See Fig.5; [0072]; capability to transmit voice in call),
speaker (See Fig.5; [0072]; capability to listen to voice),
vibration (See [0062]; vibration mode),
connectivity (See Fig.5; [0072]; connection to cellular), or
communication (See Fig.5; [0072]; capability of two way conversation).


Regarding Claim 17,
Wilson and Orozco teach all the features with respect to Claim 13 and Wilson further teaches
wherein deactivation of the capability is time limited (See [0062]).


Regarding Claim 18,
Wilson and Orozco teach all the features with respect to Claim 13 and Wilson further teaches
wherein the deactivation of the capability is a partial deactivation. (See [0062];
[0072]; text only, emergency call only ect);


Regarding Claim 19,
Wilson and Orozco teach all the features with respect to Claim 13 and Orozco further teaches
wherein the processing device is further configured to receive a message
thanking the user in response to acceptance of the deactivation (See [0060-0063]; characterization of the message does not carry any weight as any type of message can be transmitted to the user phone).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable by Wilson (US
2011/0165861 A1) in view of Orozco (US 2014/0046830 A 1 ) and further in view of Marshall (US 2010/0259389 A1).

Regarding Claim 20,
Wilson and Orozco teach all the features with respect to Claim 13

But Wilson and Orozco fail to explicitly recite
wherein the processing device is further configured to provide reminders of
the deactivation of the capability until the processing device has left the second
geographic region.


However in an analogous art,
Marshall teaches about sending alert reminder to a located device to be deactivated (See [0039]).

Wilson, Orozco and Marshall are analogous art because they all pertain to wireless technology application. Wilson teaches about a user mobile device entering a restricted zone and receiving instructions to disable certain capabilities of the device from a controller node. Orozco teaches about a mobile device receiving interactive message of whether to agree or disagrees with a receiving message displayed on the mobile screen. The input of the user of whether to agree or disagree will guide the server action of agreeing to the transaction or not. Marshall teaches about sending alert reminder to a located device to be deactivated. Wilson and Orozco could use Marshall features in order to keep alerting the user of the wanted command for this zone for the phone to be
deactivated . Therefore it would have been obvious to someone of ordinary skill at the time the invention was made to combine Wilson, Orozco and Marshall as to obtain an efficient mobile application restriction system with opt in.


Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to GARY LAFONTANT whose telephone number is
(571 )272-3037. The examiner can normally be reached 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patentcenter for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GARY LAFONT ANT/
Examiner, Art Unit 2646



























































Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037. The examiner can normally be reached 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/Examiner, Art Unit 2646